

113 HR 3074 IH: IRS Abuse Protection Act of 2013
U.S. House of Representatives
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3074IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2013Mr. Fincher (for himself and Mrs. Black) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require the Secretary of the Treasury to notify the taxpayer each time the taxpayer’s information is accessed by the Internal Revenue Service.1.Short titleThis Act may be cited as the IRS Abuse Protection Act of 2013.2.Notice relating to accessing account, return, or return information(a)In generalSection 6103 of the Internal Revenue Code of 1986 is amended by redesignating subsection (q) as subsection (r) and by inserting after subsection (p) the following new subsection:(q)Notice relating to accessing account, return, or return information(1)In generalThe Secretary shall provide notice, in writing, to a taxpayer any time the taxpayer’s account, return, or return information is accessed by the Secretary.(2)Special rules relating to investigations(A)Investigations by the SecretaryIn the case of any civil or criminal investigation, the notice required by paragraph (1) shall be provided not later than 1 year after such investigation is closed.(B)Investigations by StatesIn the case of any investigation by a State using information provided pursuant to subsection (d), the notice required by paragraph (1) shall be provided after the Secretary receives notice with respect to such investigation pursuant to subsection (d)(7). Notice provided pursuant to this subparagraph shall include all information provided to the Secretary pursuant to subsection (d)(7).(3)NoticeThe notice required by paragraph (1) shall include the following:(A)Who accessed such account, return, or return information.(B)The purpose for which such account, return, or return information was accessed.(C)How such account, return, or return information was accessed.(4)Copy of information accessedIn addition to the notice required to be provided by paragraph (1), the Secretary shall provide with such notice a copy of all information accessed.(5)Subsequent use of accessed informationIf a report or other use of an account, return, or return information for which notice is provided under paragraph (1) is made, the Secretary shall provide such report or a report of such use to the taxpayer.(6)Taxpayer rightsThe Secretary shall include with each notice provided under this subsection a notice of taxpayer rights pursuant to the Taxpayer Bill of Rights 2..(b)Availability of Inspector General for Tax Administration reportsSection 7803(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(4)Availability of Inspector General for Tax Administration reportsIf the Inspector General for Tax Administration investigates any unauthorized use a taxpayer’s account, return, or return information, the Inspector General for Tax Administration shall notify the taxpayer of such investigation and provide full access to any report by the Inspector General for Tax Administration with respect to the investigation..(c)State access to taxpayer informationSection 6103(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(7)Submission of notification to SecretaryThe Secretary may not provide any access or disclosure under the preceding paragraphs of this subsection until the entity to be provided access or disclosure agrees to notify the Secretary within 1 year after an investigation is closed the identity of who accessed such information, what was accessed, why it was accessed and how it was accessed..(d)Reports of Unauthorized access to CongressSection 6103(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(6)Unauthorized access reports, etcNotwithstanding any other provision of this section, the Secretary with respect to Internal Revenue Service employees, and the Inspector General for Tax Administration with respect to any audit, shall submit to each member of the committees referred to in paragraph (1) any report of the Secretary or the Inspector General for Tax Administration, as the case may be, regarding unauthorized access, violation of rights, laws, or any rules or regulations of the Internal Revenue Service..(e)Effective dates(1)Subsection (a)The amendment made by subsection (a) shall apply with respect to information accessed after the date of the enactment of this Act.(2)Subsection (b)The amendment made by subsection (b) shall apply with respect to investigations closed after the date of the enactment of this Act.(3)Subsection (c)The amendment made by subsection (c) shall apply to access and disclosures after the date of the enactment of this Act.(4)Subsection (d)The amendment made by subsection (d) shall apply with respect to information accessed and reports prepared after the date of the enactment of this Act.